Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                    No. 04-22-00538-CR

                                 Elias Anthony TAYLOR,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                 Trial Court No. 19-602-CR
                        Honorable Kirsten Cohoon, Judge Presiding

      BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                              VALENZUELA

    In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED.

      SIGNED December 7, 2022.


                                              _________________________________
                                              Liza A. Rodriguez, Justice